Jf ourtlj Court of
                                    ^an Htntomo,

                                         January 22, 2014


                                      No. 04-13-00493-CY


                                        Rory W. Comerio.
                                            Appellant


                                                v.



                                       Debra Ann Comerio.
                                             Appellee


                               Trial Court Case No. 20I2-CI-19928


                                         ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tl£X. R. APP. P. 39.8. Therefore, all requests for oral argument arc denied, and the
cause is advanced for ON BRIEFS submission on February 19. 2014. to the following panel:
Chief Justice Stone, Justice Angelini, and Justice Chapa.      All parties will be notified of the
Court's decision in this appeal in accordance with TEX. R. App. P. 48.


       Either party may Hie a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. APP. P. 39.8. Such a motion should be fded within ten (10)
days from the date of this order.


       It is so ORDERED on January 22. 2014.



                                                             Catherine Stone, Chief Justice


       IN WITNESS WIIKRHOF. I have hereunto set my hand and a/fixed the seal o/the
court on this January 22. 2014.